DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 33-36, 38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al (US 201401656533) in view of Kooyman et al (US 20170128879).
Regarding claim 31, 38, De Piero teaches a compressed air drying system (Abstract, Fig. 1), comprising: a first heat exchanger (118) having a compressed air side (118a) and a refrigerant side (118b), the first heat exchanger receiving a compressed air from an air inlet on the compressed air side (142a); and a refrigerant cooling system (102) configured to supply a refrigerant (103) to the refrigerant side of the first heat exchanger, the refrigerant cooling system including: a refrigerant compressor (112) configured to compress the refrigerant after passing through the first heat exchanger, a refrigerant condenser (114) having a condenser fan (180) configured to blow air across the refrigerant condenser, the refrigerant condenser configured to condense the refrigerant delivered by the refrigerant compressor (Fig. 2), wherein the refrigerant cooling system operates in a first mode  (Fig. 7) when a demand for the compressed air is above a threshold (118 rises above high temperature limit, paragraph 0030) and a second mode (310Y) when a demand for the compressed air is below the threshold (low temperature limit, paragraph 0036), where: in the first mode, the compressor runs continuously (Fig. 7, paragraph 0036), and in the second mode, the refrigerant compressor runs intermittently between on periods and off periods (310, 320, 330, 340, paragraph 0036), the compressed air passing through the compressed air side of the first heat exchanger while the refrigerant passes through the refrigerant side of the first heat exchanger during the on periods (paragraph 0036), and the compressed air passes through the compressed air side of the first heat exchanger without the refrigerant passing through refrigerant side of the first heat exchanger during the off periods  (the refrigeration circuit 102 may operate independent of the air compressor subassembly 101. The controller 130 may monitor the temperature of the chiller 118, whereby the refrigeration circuit 102, and specifically the refrigerant compressor 112, may be activated to maintain the chiller 118 in a desired temperature range in anticipation of operation of the air compressor subassembly 101. The chiller 118 may include sufficient thermal mass such that the refrigerant compressor 112 need not be operated continuously or frequently in anticipation of operation of the air compressor 108, paragraph 0030, The refrigeration circuit 102 may operate independent of the air compressor subassembly 101. The controller 130 may monitor the temperature of the chiller 118, whereby the refrigeration circuit 102, and specifically the refrigerant compressor 112, may be activated to maintain the chiller 118 in a desired temperature range in anticipation of operation of the air compressor subassembly 101. The chiller 118 may include sufficient thermal mass such that the refrigerant compressor 112 need not be operated continuously or frequently in anticipation of operation of the air compressor 108, paragraph 0036).
De Piero teaches the invention as described above but fails to explicitly teach a speed of the condenser fan is varied in response to the demand for the compressed air.
However, Kooyman teaches a speed of the condenser fan (19) is varied in response to the demand for the compressed air (paragraph 0060, 0063, 0064, 0068) to provide a device that will operate under optimum energy-efficient conditions.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of De Piero to include a speed of the condenser fan is varied in response to the demand for the compressed air in view of the teachings of Kooyman to provide a device that will operate under optimum energy-efficient conditions.
Regarding claim 33, the combined teachings teach a third heat exchanger (142 of De Piero) configured to preheat the compressed air before entering the first heat exchanger and precool the compressed air after passing through the first heat exchanger (142a, 142b ,Fig. 2 of De Piero).
Regarding claim 34, the combined teachings teach a moisture separator (144 of De Piero) configured to separate moisture from the compressed air after the compressed air passes through the first heat exchanger (Fig. 2 of De Piero).
Regarding claims 35, 40, the combined teachings teach an expansion valve (116 of De Piero) configured to convert the refrigerant from a liquid to a gas before the refrigerant passes through the first heat exchanger.
Regarding claim 36, the combined teachings teach a first temperature is measured between the expansion valve and the first heat exchanger to determine the on periods and off periods in response to the first temperature (temperature sensor in thermal communication with 118, paragraphs 0032-0033 of De Piero).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al (US 201401656533) in view of Kooyman et al (US 20170128879) and in further view of Vaishnav (US 20170059220).
Regarding claim 37, the combined teachings teach the invention as described above but fails to explicitly teach measuring a second temperature of the refrigerant between the first heat exchanger and the compressor, and determining the on periods and off periods in response to a difference between the first temperature and the second temperature.
However, Vaishnav teaches measuring a second temperature (112) of the refrigerant between the first heat exchanger and the compressor (paragraph 0016), and determining the on periods and off periods in response to a difference between the first temperature and the second temperature (paragraphs 0014-0016) to efficiently structure when to activate and deactivate the compressor.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of the combined teachings to include measuring a second temperature of the refrigerant between the first heat exchanger and the compressor, and determining the on periods and off periods in response to a difference between the first temperature and the second temperature in view of the teachings of Vaishnav to efficiently structure when to activate and deactivate the compressor.
Allowable Subject Matter
Claims 21-30 are allowed.
Claims 32 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 32 and 39, the subject matter which is considered to distinguish from the closest prior art of record, De Piero et al (US 201401656533) and Kooyman et al (US 20170128879). The prior art of record teaches a compressed air drying system and varying a speed of a condenser fan in response to the demand for compressed air in contrast to the claimed features of in the second mode, the speed of the condenser fan is set to a constant higher speed than the speed of the condenser fan prior to a shift from the first mode to the second mode or in the second mode, the speed of the condenser fan is set to a constant higher speed than the speed of the condenser fan prior to a shift from the first mode to the second mode to maintain a threshold temperature on the one side of the first heat exchanger during the off periods. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763